


Exhibit 10.61

 

Terms of Performance Retention Award

Four Year Installment Vesting

Granted on February 14, 2008

 

The Assured Guaranty Ltd. (the “Company”) Performance Retention Award amounts
described in the enclosed letter (the “Award Letter”) dated February 14, 2008
(the “Grant Date”) will be payable in accordance with the following Terms of
Performance Retention Award (the “Award Terms”).  Under the following Award
Terms, the Principal Amount is divided into three installments, and a different
Performance Period is established with respect to each Installment, under
paragraph 1 below.  The Performance Retention Award (sometimes referred to as
the “Award” or “Award Payment”) will be a cash distribution payable with respect
to the Installment for each Performance Period, with the amount determined under
paragraph 2 below, subject to the vesting restrictions under paragraph 3 below. 
Payment of the Award will be due on the Payment Date determined under paragraph
4 below (subject to paragraph 2(b)).  Paragraph 6 provides certain definitions
that apply to these Award Terms.

 

1.  Performance Period and Installments.  The Principal Amount is divided into
three Installments.  The Performance Period for each Installment, and the
Principal Portion of each such Installment, is set forth in the following
schedule:

 

Installment
Number:

 

First Day of
Performance
Period:

 

Last Day of Performance
Period:

 

Portion of Principal
Amount Attributable to
Installment:

1

 

January 1, 2008

 

December 31, 2009

 

25%

 

 

 

 

 

 

 

 

 

2

 

January 1, 2008

 

December 31, 2010

 

25%

 

 

 

 

 

 

 

 

 

3

 

January 1, 2008

 

December 31, 2011

 

50%

 

 

Notwithstanding the foregoing, if the Participant’s Date of Termination occurs
by reason of the Participant’s death or if the Participant becomes Permanently
Disabled prior to the end of the Performance Period determined in accordance
with the foregoing schedule with respect to any Installment, the last day of the
Performance Period for such Installment will instead be the last day of the
calendar quarter coincident with or immediately preceding the date of death or
Permanent Disability, as applicable (or, if the death or Permanent Disability
occurs during the first calendar quarter of the Performance Period, the last day
of that calendar quarter).

 

2.  Amount of Payment.  The Award Payments will be subject to paragraph 3 and to
the following:

 

(a)                                  The Award Payment for each Installment will
equal the sum of the amounts described in paragraph (i) below and paragraph
(ii) below:

 

--------------------------------------------------------------------------------


 

(i)  The product of (A) 50% of the Portion of the Principal Amount attributable
to that Installment, multiplied by (B) a fraction, converted to an equivalent
percentage, the numerator of which is the Company’s per-share Modified Adjusted
Book Value as of the last day of the applicable Performance Period and the
denominator of which is the Company’s per-share Modified Adjusted Book Value as
of the first day of the applicable Performance Period.

 

(ii)  The product of (A) 50% of the Portion of the Principal Amount attributable
to that Installment, multiplied by (B) a percentage equal to 100% plus (or minus
if negative) of the Company’s Operating Return on Equity for the Performance
Period attributable to that Installment.

 

(b)                                 U.S. Internal Revenue Code section
162(m) limits the Company’s tax deduction for compensation paid to officers (not
more than five) listed in the Company’s proxy statement.  If the Participant’s
compensation would be subject to this limit, the Participant’s Award Payment
will be subject to the requirements of the performance-based compensation
exception to the limit.  Accordingly, if the Participant’s Award would be
subject to the limit for any taxable year of the Company (determined as if the
following limit did apply, and also as if it did not apply), then, for such
Award, the amount determined under both paragraph (a)(i) above and paragraph
(a)(ii) above will be zero if both of the following are true:

 

(i)  the percentage described in paragraph (a)(i) for the Performance Period to
which the Award is attributable is less than 100%; and

 

(ii)  the percentage described in paragraph (a)(ii) above for the Performance
Period to which the Award is attributable is less than the sum of: (A) 100% plus
(B) the product of 3% multiplied by the number of years and fractional years in
the applicable Performance Period.

 

Notwithstanding the foregoing provisions of this paragraph 2, if by reason of
the foregoing provisions of this paragraph (b), the Participant receives no
payment with respect to the Installment for either the Performance Period ending
December 31, 2009 or December 31, 2010 (each, a “Prior Performance Period”), and
in a subsequent Performance Period under this Agreement (the “Subsequent
Performance Period”), either or both of paragraph (b)(i) and (b)(ii) above are
satisfied, and either the Participant’s Date of Termination has not occurred
during the Subsequent Performance Period, or the Date of Termination has
occurred by reason of death, Disability, or Retirement, then, as soon as
practicable after the end of the Subsequent Performance Period (and
notwithstanding the provisions of paragraph 4), the Participant will receive the
payment (without interest) he would have received for the Prior Performance
Period if this paragraph (b) above had not been applicable to him for the Prior
Performance Period.

 

3.  Vesting and Forfeitures.  Vesting of the Award Payment is subject to the
following:

 

(a)                                  If, in accordance with the following
provisions of this paragraph 3, the Participant is vested in the Award Payment
for any Performance Period, the Award Payment (if any) for that Performance
Period will be due on the Payment Date as described in paragraph 4,

 

2

--------------------------------------------------------------------------------


 

subject to the terms of the Plan and these Award Terms.  If the Participant is
not vested in the Award for a Performance Period, the Participant will forfeit
that Award.

 

(b)                                 If, with respect to any Installment, the
Participant’s Date of Termination does not occur before the last day of the
Performance Period for that Installment, the Participant will be vested in the
Award Payment.  If the Participant’s Date of Termination occurs before the last
day of the Performance Period for that Installment, the Participant’s will not
be vested in the Award Payment for that Installment.

 

(c)                                  Notwithstanding the foregoing provisions of
this paragraph 3, the Participant will become vested in the Award Payment
attributable to an Installment on the Date of Termination that occurs before the
last day of the applicable Performance Period if the Date of Termination occurs
by reason of the Participant’s death or Disability, or by reason of the
Participant’s Retirement with respect to that Performance Period; provided that,
notwithstanding the foregoing provisions of this sentence, the Participant will
become vested in the Award Payment with respect to a Performance Period upon
becoming Permanently Disabled if the Permanent Disability occurs before the Date
of Termination and before the last day of the Performance Period.

 

4.  Payment Date.

 

(a)                                  Except as otherwise provided in this
paragraph 4, and subject to paragraph 2(b), the Participant’s Award Payment
attributable to any Installment will be due on the last day of the Performance
Period with respect to that Installment (the “Payment Date” with respect to that
Installment).  If the Participant’s Date of Termination occurs by reason of the
Participant’s death or if the Participant becomes Permanently Disabled prior to
the end of the Performance Period with respect to an Installment, the Payment
Date for such Installment will be the date of death or Permanent Disability, as
applicable.

 

(b)                                 The Award will be paid to the Participant in
a cash lump sum in US dollars.  Payment will be due on the Payment Date, and
will be paid no later than the 15th day of the third month following the end of
the Participant’s first taxable year in which the right to the payment is no
longer subject to a substantial risk of forfeiture (as determined in accordance
with Treas. Reg. §1.409A-1(b)(4)).

 

(c)                                  Notwithstanding the foregoing, except in
the case of the Performance Period ending by reason of the Participant’s death
or Permanent Disability, no payment will be made unless, on or before the date
of payment, the Committee has certified that the performance goals for the
Performance Period and any other material provisions of the Award Terms have in
fact been satisfied.

 

5.  Applicable Plans.  The Award Payments described in the Award Letter are
granted under and pursuant to the terms of the Plan and Section 4 (relating to
Cash Incentive Awards) of the Assured Guaranty Ltd. 2004 Long-Term Incentive
Plan (the “LTIP”) and are intended to constitute performance-based compensation
as that term is used in the LTIP and section 162(m) of the Code.  In no event
may the amount payable under these Award Terms, when added to any other amounts
payable under Section 4 of the LTIP to the Participant that are intended to
constitute “performance-based compensation” as that term is used in the LTIP and
section 162(m) of the Code, exceed the limit imposed by Section 5.2(e)(v) of the
LTIP for the applicable

 

3

--------------------------------------------------------------------------------


 

performance period.  The terms of this Agreement shall be subject to the terms
of the LTIP and the Plan, and this Agreement is subject to all interpretations,
amendments, rules and regulations promulgated by the Committee from time to time
pursuant to the LTIP and the Plan.

 

6.  Definitions.  For purposes of these Award Terms, the definitions set forth
in this paragraph 6 or elsewhere in these Award Terms shall apply.  Except where
the context clearly implies or indicates the contrary, a word, term, or phrase
used in the Plan or LTIP is similarly used in these Award Terms.

 

(a)                                  Date of Termination.  A Participant’s “Date
of Termination” means the first day on which the Participant is not employed by
the Company or any Subsidiary, regardless of the reason for the termination of
employment; provided that a termination of employment shall not be deemed to
occur by reason of a transfer of the Participant between the Company and a
Subsidiary or between two Subsidiaries, nor by reason of a Participant’s
termination of employment with the Company or a Subsidiary if immediately
following such termination of employment the Participant continues to be or
becomes a Director; and further provided that the Participant’s employment shall
not be considered terminated while the Participant is on a leave of absence from
the Company or a Subsidiary approved by the Participant’s employer.  If, as a
result of a sale or other transaction, the Participant’s employer ceases to be a
Subsidiary (and the Participant’s employer is or becomes an entity that is
separate from the Company), and the Participant is not, at the end of the 30-day
period following the transaction, employed by the Company or an entity that is
then a Subsidiary, then the occurrence of such transaction shall be treated as
the Date of Termination.

 

(b)                                 Director.  The term “Director” means a
member of the Board, who may or may not be an employee of the Company or a
Subsidiary.

 

(c)                                  Disabled.  The Participant shall be
considered to have a “Disability” during the period in which the Participant is
unable, by reason of a medically determinable physical or mental impairment, to
engage in any substantial gainful activity, which condition, in the opinion of a
physician selected by the Committee, is expected to have a duration of not less
than 180 days.  The Participant shall be considered to be Permanently Disabled
if he would be treated as “disabled” in accordance with the provisions of Treas.
Reg. §1.409A-3(i)(4).

 

(d)                                 Modified Adjusted Book Value.  The “Modified
Adjusted Book Value” of the Company as of any date shall equal the book value of
the Company, derived by determining shareholders’ equity, and by then adding the
after-tax value of the financial guaranty and mortgage guaranty net unearned
premium reserves less deferred acquisition costs, plus the present value of
estimated net future installment premiums (as reported in the Company’s
quarterly Financial Supplement), excluding the effects of Accumulated Other
Comprehensive Income (AOCI) and the effects of unrealized gains and losses on
derivative financial instruments (FAS 133).  In the event of a corporate
transaction involving the Company (including, without limitation, any share
dividend, share split, extraordinary cash dividend, recapitalization,
reorganization, merger, amalgamation, consolidation, split-up, spin-off, sale of
assets or subsidiaries, combination or exchange of shares), the Committee may
further adjust the calculation of the Company’s Modified Adjusted Book Value as
the Committee deems necessary or desirable in order to preserve the benefits or
potential benefits of the Performance Retention Awards granted under the

 

4

--------------------------------------------------------------------------------


 

Plan, provided that such adjustment may not adversely affect the treatment of
the Award as performance-based compensation exempt from Code section 162(m).

 

(e)                                 Operating Return on Equity.  The “Operating
Return on Equity” of the Company as of any date shall equal the Company’s
operating income as a percentage of average shareholders’ equity, excluding
accumulated other comprehensive income and after-tax unrealized gains (losses)
on derivative financial instruments.  Operating income is defined as net income
(loss) excluding after-tax realized gains (losses) on investments and after-tax
unrealized gains (losses) on derivative financial instruments.  In the event of
a corporate transaction involving the Company (including, without limitation,
any share dividend, share split, extraordinary cash dividend, recapitalization,
reorganization, merger, amalgamation, consolidation, split-up, spin-off, sale of
assets or subsidiaries, combination or exchange of shares), the Committee may
further adjust the calculation of the Company’s Operating Return on Equity as
the Committee deems necessary or desirable in order to preserve the benefits or
potential benefits of the Performance Retention Awards granted under the Plan,
provided that such adjustment may not adversely affect the treatment of the
Award as performance-based compensation exempt from Code section 162(m).

 

(f)                                    Performance Period.  The “Performance
Period” will be determined in accordance with paragraph 1.

 

(g)                                 Plan.  “Plan” means the Assured Guaranty
Ltd. Performance Retention Plan.

 

(h)                                 Principal Amount.  The “Principal Amount”
with respect to the Participant will be the Principal Amount as stated in the
Award Letter.

 

(i)                                     Retirement.  “Retirement” of a
Participant will be determined in accordance with the following:

 

(i)  Retirement shall mean the occurrence of a Participant’s Date of Termination
with the consent of the Participant’s employer after the Participant has
completed five years of service and attained age 55.

 

(ii)  For purposes of defining “Retirement,” years of service shall be
determined in accordance with rules which may be established by the Committee,
and shall take into account service with the Company and the Subsidiaries.  If,
on or before the date of the initial public offering of stock of the Company,
the Participant was employed by the Company or its Subsidiaries, years of
service shall also include service with ACE Limited and its subsidiaries
occurring prior to such the initial public offering.

 

(iii)  Notwithstanding that the Participant’s Date of Termination satisfies the
requirements of paragraph (i) above, the Participant will not be considered to
have retired (or have terminated by reason of Retirement) with respect to any
Installment if the Committee determines that the Participant has provided
significant commercial or business services to any one or more persons or
entities on or before the last day of the Performance Period applicable to that
Installment, regardless of whether such entity is owned or controlled by the
Participant; provided that the Participant may devote reasonable time to the
supervision of his personal investments, and activities involving

 

5

--------------------------------------------------------------------------------


 

professional, charitable, community, educational, religious and similar types of
organizations, speaking engagements, membership on the boards of directors of
other organizations, and similar types of activities, to the extent that the
Committee, in its discretion, determines that such activities are consistent
with the Participant’s Retirement.

 

(iv)  At the request of the Committee, and as a condition of receiving the Award
Payment with respect to a Performance Period, the Participant shall be required
to provide a listing of the activities engaged in by the Participant following
the Participant’s Date of Termination and prior to the end of the Performance
Period and such other information that the Committee determines may be necessary
from time to time to establish whether the Participant has acted in a manner
that is consistent with the requirements of paragraph (iii).  Such listing and
information shall be provided promptly by the Participant, but in no event more
than 10 days after written request is delivered to the Participant.

 

(v)  At the request of the Participant, the Committee shall determine whether a
proposed activity of the Participant will be consistent with the requirements of
paragraph (iii).  Such request shall be accompanied by a description of the
proposed activities, and the Participant shall provide such additional
information as the Committee may determine is necessary to make the
determination.  Such a determination shall be made promptly, but in no event
more than 30 days after the written request, together with any additional
information requested of the Participant, is delivered to the Committee.

 

(vi)  If, with respect to any Performance Period,  a Participant engages in one
or more activities that the Committee determines to be inconsistent with
Retirement, as set forth in paragraph (iii) above, the right to the Award
Payment with respect to that Performance Period may be canceled by the
Committee.

 

(vii)  If, after the Participant’s Date of Termination, an Award is otherwise
payable in accordance with paragraph 2(b): (A) the determination of whether the
Participant has Retired and is entitled to such payment shall be contingent on
the Participant having satisfied the requirements of paragraph (iii) above
through the last day of the Subsequent Performance Period in which the
performance occurs which gives rise to the payment under paragraph 2(b); and
(B) the requirement to provide information pursuant to paragraph (iv) above
shall apply for periods through the last day of such Subsequent Performance
Period.

 

6

--------------------------------------------------------------------------------
